Exhibit 10.1

KITE REALTY GROUP TRUST
TRUSTEE DEFERRED COMPENSATION PLAN

          This Kite Realty Group Trust Trustee Deferred Compensation Plan (the
“Plan”) is adopted by Kite Realty Group Trust (“Kite” or the “Company”) for the
purpose of providing a deferred compensation arrangement to trustees of the
Company who are not also employees of the Company (“non-employee trustees”) and
their beneficiaries in consideration of services rendered to the Company and as
an inducement for their continued services in the future. 

ARTICLE I: DEFINITIONS

          Whenever used herein, the masculine pronoun shall be deemed to include
the feminine, and the singular to include the plural, unless the context clearly
indicates otherwise, and the following definitions shall govern the Plan:

1.1.

“Account” means the book entry account established under the Plan for each
Participant to which shall be credited such amounts as the Company shall
determine in accordance with this Plan, including the Participant’s Credited
Investment Return (Loss) determined under Article IV, and which shall be reduced
by any distributions made to a Participant or Beneficiary.

 

 

1.2.

“Beneficiary” means those persons, trusts or other entities entitled to receive
Benefits which may be payable hereunder upon a Participant’s death as determined
under Article VI.

 

 

1.3.

“Benefits” means the amounts credited to a Participant’s Account pursuant to
such Participant’s Deferred Compensation Agreements, plus or minus all Credited
Investment Return (Loss).

 

 

1.4.

“Board of Trustees” or “Board” means the Board of Trustees of Kite Realty Group
Trust.

 

 

1.5.

“Change of Control” means the happening of any of the following:

 

 

 

(i)  the dissolution or liquidation of the Company;

 

 

 

(ii)  the merger, consolidation, or reorganization of the Company with one or
more other entities in which the Company is not the surviving entity or
immediately following which the persons or entities who were beneficial owners
(as determined pursuant to Rule 13d-3 under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) of voting securities of the Company immediately
prior thereto cease to beneficially own more than fifty percent (50%) of the
voting securities of the surviving entity immediately thereafter;

 

 

 

(iii)  a sale of all or substantially all of the assets of the Company to
another person or entity;

 

 

 

(iv)  any transaction (including without limitation a merger or reorganization
in which the Company is the surviving entity) that results in any person or
entity or “group” (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) (other than persons who are shareholders or affiliates immediately
prior to the transaction) owning thirty percent (30%) or more of the combined
voting power of all classes of shares of the Company; or

 

 

 

(v)  individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a trustee subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the trustees then
comprising the Incumbent Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
trustee, without written objection to such nomination) shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of trustees or other actual or threatened solicitation of proxies or
contests by or on behalf of a person other than the Board).

 

 

1.6.

“Code” means the Internal Revenue Code of 1986, as amended, and references to
particular sections of the Code are deemed to refer to such sections or any
successor sections thereto.

 

 

1.7.

“Committee” means the Compensation Committee of the Board.




1.8.

“Company” means Kite Realty Group Trust.

 

 

1.9.

“Credited Investment Return (Loss)” means the hypothetical investment return
which shall be credited to the Participant’s Account pursuant to Article IV.

 

 

1.10.

“Deferred Compensation Agreement” means an agreement to participate and to defer
compensation between a Participant and the Company in such form and consistent
with terms of the Plan as the Company may prescribe from time to time.

 

 

1.11.

“Distribution Date” means the date on which distribution of a Participant’s
Benefits is made pursuant to Article V.

 

 

1.12.

“Effective Date” means May 4, 2006.

 

 

1.13.

“Eligible Compensation” means annual board or committee retainers and meeting
fees, and unrestricted share, restricted share and share unit awards made under
the Company’s 2004 Equity Incentive Plan (or its successor).

 

 

1.14.

“Participant” means a non-employee Trustee of the Company for whom an Account
has been established.

 

 

1.15.

“Plan” shall mean this Kite Realty Group Trust Trustee Deferred Compensation
Plan, as it may be amended from time to time.

 

 

1.16.

“Share Unit” means an unfunded right to receive one share of the Company’s
common shares of beneficial interest at a future date.  Share Units do not have
voting rights.

 

 

1.17.

“Kite” means Kite Realty Group Trust.

 

 

1.18.

“Termination Event” means the Participant’s separation from service with the
Company (within the meaning of Code Section 409A) for any reason.

ARTICLE II: ELIGIBILITY

2.1.

Eligibility.  Eligibility for participation in the Plan shall be limited to
non-employee Trustees of the Company.  Non-employee Trustees shall be eligible
to defer Eligible Compensation in accordance with this Plan and rules
established by the Committee.  Each individual who becomes a Participant shall
execute a Deferred Compensation Agreement in the form prescribed by the Company.

 

 

2.2.

Cessation of Participation.  Participation in the Plan shall continue until all
of the Benefits to which the Participant is entitled thereunder have been paid
in full.

 

 

2.3.

Time of Election of Deferral. Except as provided in the next sentence, an
election to defer Eligible Compensation must be made before the year in which
the Eligible Compensation is earned and payable.  In his or her first year of
eligibility for the Plan, a non-employee Trustee may make a deferral election
within 30 days of first becoming eligible.  This initial deferral may relate
only to Eligible Compensation attributable to the period following the deferral
election.  Any change to a deferral election shall be effective only with regard
to Eligible Compensation earned commencing with the next calendar year.

 

 

2.4.

 

ARTICLE III: PARTICIPANT’S ACCOUNTS

3.1.

Establishment of Accounts.  The Company shall cause an Account to be kept in the
name of each Participant and each Beneficiary of a deceased Participant which
shall reflect the value of such Participant’s Benefits as adjusted from time to
time to reflect Credited Investment Return (Loss). Each Account shall be
credited with a number of Share Units, determined in accordance with the
Deferred Compensation Agreement.

 

 

3.2.

Vesting.  Deferred fees and retainers (and the earnings credited thereon)
credited to an Account shall be 100% vested.  Restricted share and other
equity-based awards that are deferred pursuant to this Plan shall be subject to
the vesting schedule, if any, of the corresponding share award.

ARTICLE IV: CREDITED INVESTMENT RETURN (LOSS)

4.1.

Credited Investment Return (Loss).  All amounts credited to an Account shall be
deemed to be invested in Share Units.  Share Units shall be credited with
dividend equivalents to the extent dividends are paid on Company common shares.

2




4.2.

Adjustments for Share Splits and Similar Corporate Events.  Amounts credited to
a Participant’s Account shall be equitably adjusted for changes in the
capitalization of the Company, including without limitation by reason of a share
split or reverse share split, in the manner and to the extent determined to be
appropriate by the Board.

ARTICLE V: BENEFITS

5.1.

Timing of Distribution.  The vested portion of a Participant’s Account shall be
paid (or payment shall commence) within a reasonable time after a Termination
Event.  The Participant shall forfeit the unvested portion of his or her Account
upon a Termination Event, giving consideration to any accelerated vesting
provisions of the corresponding restricted share award.

 

 

5.2.

(a)          Method of Distribution.  A Participant’s Account shall be paid in a
single lump sum payment.  All payments from the Plan shall be in the form of
Company common shares (with cash for fractional shares).

 

 

 

(b)           Death Benefits.  In the event the Participant dies before his or
her Benefits have been fully distributed, the Participant’s Benefits shall be
paid to his or her Beneficiary in accordance with the Participant’s most recent
valid Beneficiary designation.

 

 

 

(c)           Valuation of Accounts.  Participants’ Accounts shall be valued
using the fair market value of Kite common shares on the date immediately
preceding the Distribution Date.

 

 

5.3.

Tax Withholding.  All payments under this Article V shall be subject to all
applicable withholding for state and federal income tax and to any other
federal, state or local tax which may be applicable thereto. In the event any
taxes become due prior to payment such taxes shall be the sole responsibility of
the Participant.

ARTICLE VI: BENEFICIARIES

6.1.

Designation of Beneficiary.  The Participant shall have the right to designate,
on such form as may be prescribed by the Company, a Beneficiary to receive any
Benefits due under Article V which may remain unpaid at the Participant’s death
and shall have the right at any time to revoke such designation and to
substitute another such Beneficiary.

 

 

6.2.

No Designated Beneficiary.  If, upon the death of the Participant, there is no
valid designation of a Beneficiary, the Beneficiary shall be the Participant’s
estate.

ARTICLE VII: ADMINISTRATION OF THE PLAN

This Plan shall be administered by the Committee.  The Committee has sole
discretion to interpret the Plan and to determine all questions arising in the
administration, interpretation, and application of the Plan.  The Committee’s
powers include the power, in its sole discretion and consistent with the terms
of the Plan, to determine who is eligible to participate in this Plan, to
determine the eligibility for and the amount of benefits payable under the Plan,
to determine when and how amounts are allocated to a Participant’s Account, to
establish rules for determining when and how elections can be made, to adopt any
rules relating to administering the Plan and to take any other action it deems
appropriate to administer the Plan.  The Committee may delegate its authority
hereunder to one or more officers of the Company.  Whenever the value of an
Account is to be determined under this Plan as of a particular date, the
Committee may determine such value using any method that is reasonable, in its
discretion.  Whenever payments are to be made under this Plan, such payments
shall begin within a reasonable period of time, as determined by the Committee,
and no interest shall be paid on such amounts for any reasonable delay in making
the payments. The Committee’s decisions under the Plan shall be final and
binding on all Participants, as well as the Participant’s heirs, assigns,
administrator, executor, and any other person claiming through the Participant. 
This Plan shall be interpreted and administered in a manner that complies with
Section 409A of the Code.

ARTICLE VIII: MISCELLANEOUS

8.1.

The right of a Participant or his or her designated Beneficiary to receive a
distribution hereunder shall be an unsecured claim against the general assets of
the Company, and neither the Participant nor a designated Beneficiary  shall
have any rights in or against any specific assets of the Company.
Notwithstanding the previous sentence, the Company reserves the right to
establish a grantor trust, the assets of which shall remain subject to claims of
creditors of the Company, to which Company assets may be invested to fund some
or all of the liabilities represented by this Plan. This Plan shall not be
construed to require the Company to fund, prior to payment, any of the Benefits
payable under this Plan.

 

 

8.2.

If, in the Company’s opinion, a Participant or Beneficiary for any reason is
unable to handle properly any property distributable to him or her under the
Plan, then the Company may make such arrangements which it determines to be
beneficial to such Participant or Beneficiary, to the extent such arrangements
have not been made by such Participant or Beneficiary, for the distribution of
such property, including (without limitation) the distribution of such property
to the guardian, conservator, spouse or dependent(s) of such Participant or
Beneficiary.

3




8.3.

The right of any Participant, any Beneficiary, or any other person to the
payment of any Benefits under this Plan shall not be assigned, transferred,
pledged or encumbered.

 

 

8.4.

This Plan shall be binding upon and inure to the benefit of the Company, its
successors and assigns and the Participant and his or her heirs, executors,
administrators and legal representatives.

 

 

8.5.

Nothing contained herein shall be construed as conferring upon any Participant
the right to continue in the employ or service of the Company as an employee.

 

 

8.6.

If the Company, the Participant, any Beneficiary, or a successor in interest to
any of the foregoing, brings legal action to enforce any of the provisions of
this Plan, the prevailing party in such legal action shall be reimbursed by the
other party for the prevailing party’s costs of such legal action including,
without limitation, reasonable fees of attorneys, accountants and similar
advisors and expert witnesses.

 

 

8.7.

This Plan shall be construed in accordance with and governed by the laws of the
state of Maryland, without reference to the principles of conflicts of law
thereof, to the extent such construction is not pre-empted by any applicable
federal law.

 

 

8.8.

This Plan constitutes the entire understanding and agreement with respect to the
subject matter contained herein, and there are no agreements, understandings,
restrictions, representations or warranties among any Participant and the
Company other than those set forth or provided for herein.

 

 

8.9.

(a)          This Plan may be amended or terminated by Kite at any time in its
sole discretion by resolution of its Board or any committee to which its Board
has delegated such authority to amend; provided, however, that no amendment may
be made which would alter the irrevocable nature of an election or which would
reduce the amount credited to a Participant’s Account on the date of such
amendment.  If the Plan is terminated, Compensation shall prospectively cease to
be deferred as of the date of the termination.  Upon termination of the Plan,
each Participant will be paid the value of his or her Account at the time and in
the manner provided for in Article V.

 

 

 

(b)          Notwithstanding the foregoing paragraph or any other provision in
this Plan to the contrary, upon the consummation of a Change of Control, each
Participant’s Account shall be fully vested and shall be distributed to him or
her in a lump sum distribution within 15 days following the consummation of such
Change in Control.

*          *          *         *

To record the adoption of the Plan, the Company has caused its authorized
officer to execute the same, effective as of the 4th day of May, 2006.

 

KITE REALTY GROUP TRUST

 

 

 

 

By:

/s/ John A. Kite

 

 

--------------------------------------------------------------------------------

 

 

John A. Kite

 

 

Chief Executive Officer

4